                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                Plaintiff,

    v.                                                            ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE,
 GLOBAL VENTURE
 DEVELOPMENT, INC.,
 SUN TOWN TECHNOLOGY, INC.,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                Defendants.


         THIS MATTER comes before the Court on Plaintiff’s Motion for Extension of Time

(ECF No. 68). Plaintiff seeks clarification that the close of jurisdictional discovery was also

extended by 45 days by the Court’s last order (ECF No. 67). That is correct, and the Court regrets

the confusion. The deadline for the completion of jurisdictional discovery is extended until

November 16, 2021.

         SO ORDERED.


                                           Signed: September 21, 2021




          Case 3:20-cv-00130-GCM Document 69 Filed 09/21/21 Page 1 of 1
